Citation Nr: 0410901	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing 
loss.  

2.  Evaluation of tinnitus, currently rated as 10 percent 
disabling.

3.  Evaluation of L5-S1 degenerative disc disease with 
spondylolisthesis, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty two years of active service when he 
retired in June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating determination of the Los 
Angeles, California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that this matter was referred to a unit within VA 
called the Tiger Team for further development in May 2003.  The 
unit was located in Cleveland, Ohio.  While the Tiger team 
requested further development and issued a supplemental statement 
of the case in September 2003, jurisdiction is still retained by 
the Los Angeles RO.  Thus, the Board has listed the Los Angeles RO 
on the title page of this decision.  



FINDINGS OF FACT

1.  The veteran has not been shown to have more than level III 
hearing acuity in either the right or left ear.  

2.  Application of the criteria for exceptional patterns of 
hearing does not yield a compensable rating for auditory 
impairment in either of the veteran's ears.  

3.  The appellant is in receipt of the highest schedular 
evaluation assignable for tinnitus, and neither exceptional nor 
unusual circumstances have been demonstrated so as to render 
impractical the application of the regular schedular standards.

4.  The veteran's service-connected L5-S1 degenerative disc 
disease with spondylolisthesis results in severe symptoms with 
intermittent relief.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321(b)(1), 4.85, 4.86 Code 6100 
(effective prior to, and as amended from, June 10, 1999).

2.  The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10 (2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (effective prior to, and as amended from, 
June 10, 1999).

3.  The criteria for a 40 percent evaluation for L5-S1 
degenerative disc disease with spondylolisthesis have been met 
since July 1, 1995.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2001-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  The 
law and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Hereinafter known collectively 
as VCAA.

The VCAA is applicable to all claims filed on or after November 9, 
2000, or filed before the date of enactment and not yet final as 
of that date.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  The Board concludes 
the discussions in the February 1996 and August 1996 rating 
determinations, the August 1996 and January 1997 SOCs, and the 
March 1999, March 2001, and September 2003 SSOCs informed the 
appellant of the information and evidence needed to substantiate 
this claim.  In a December 2002 letter, the RO informed the 
veteran of the VCAA.  It specifically notified him of VA's duty to 
notify him about his claim, VA's duty to assist him in obtaining 
evidence, what information or evidence was necessary to 
substantiate his claim, what the evidence had to show to establish 
entitlement, what the veteran could do to help with his claim, 
where and when to send information, and where to contact VA if he 
had any questions.  In a May 2003 letter, the RO again informed 
the veteran of what the evidence had to show to establish 
entitlement, what information was still needed from the veteran, 
the importance of the veteran appearing for a scheduled 
examination, what he could do to help with his claim, where and 
when to send information, what was VA's duty to assist him in 
obtaining evidence, and where to contact VA if he had any 
questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO requested 
all relevant records identified by the appellant, and the 
appellant was informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the evidence.  
He was also afforded several VA examinations during the course of 
this appeal.  Moreover, this matter was remanded by the Board in 
August 1999 with the requested development being accomplished.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

In the present case, the request for compensation was received in 
July 1995.  Thereafter, the issues on appeal were addressed in a 
February 1996 rating determination.  Only after that rating action 
was promulgated did the AOJ, in December 2002 and May 2003 
letters, provide notice to the claimant regarding what information 
and evidence was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence would be obtained by VA, and the need for 
the claimant to submit any evidence in his possession that 
pertained to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notices provided to the appellant in December 2002 and May 2003 
were not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the RO also issued a September 2003 SSOC which contained 
the regulations concerning the VCAA.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In addition 
to the December 2002 and May 2003 letters, the veteran was also 
notified of the VCAA laws and regulations as part of the September 
2003 SSOC.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can practicably be determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).  In determining the disability evaluation, 
the VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 (2003), 
which require the evaluation of the complete medical history of 
the veteran's condition.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2003).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible for 
a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  


Hearing Loss and Tinnitus

The Board notes that the veteran requested service connection for 
hearing loss and tinnitus in July 1995.  

In December 1995, the veteran was afforded a VA audiological 
examination.  At the time of the examination, puretone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
60
75
65
LEFT
10
10
70
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The veteran reported having been subjected to cannon fire directly 
in his left ear.  He noted having tinnitus on both sides for 
approximately 18 years.  He described it as a high pitch humming 
sound that was constant.  

The examiner indicated that the veteran had moderately severe high 
frequency hearing loss in both ears, with normal speech 
discrimination abilities for both the left and right ears.  

At the time of a January 1996 VA ear examination, the veteran 
reported having a long history of noise exposure.  He indicated 
that his right ear was the better ear.  The auricles were intact 
and the external canals were clear.  The tympanic membranes were 
intact and the tympanums were clear.  The mastoids were nontender 
and there was no active or infectious disease.  There were also no 
problems with balance or association with upper respiratory tract 
infection.  A diagnosis of high frequency sensorineural hearing 
loss with tinnitus was rendered.  

In July 1996, the veteran underwent an additional VA audiological 
examination.  At the time of the examination, puretone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
55
60
55
LEFT
5
15
65
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The veteran reported having difficulty understanding conversations 
at times.  He noted having noises in his head.  A diagnosis of 
bilateral high frequency sensorineural hearing loss was rendered 
at that time.  

In his August 1996 substantive appeal, the veteran indicated that 
he had hearing loss and ringing in both ears.  He stated that 
nothing relieved the ringing in his ears.  

In January 2001, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran reported 
having continued constant tinnitus in both ears, with it being 
louder in the left ear.  

At the time of the examination, puretone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
65
70
70
LEFT
5
15
65
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

A diagnosis of bilateral hearing loss with tinnitus was rendered 
at that time.

The veteran was afforded an additional VA audiological examination 
in August 2003.  At the time of the examination, the veteran 
complained of bilateral hearing loss and tinnitus.  At the time of 
the examination, puretone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
65
70
70
LEFT
10
15
70
70
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

A diagnosis of bilateral high frequency hearing loss with tinnitus 
was rendered at that time.  

The Board notes that the VA Rating Schedule that addresses the ear 
and other sense organs was amended, effective June 10, 1999.  64 
Fed. Reg. 25202 (1999).  Thus, the regulatory criteria governing 
the evaluations of the veteran's bilateral hearing loss and 
tinnitus changed while his claim was pending.

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  A review of the 
record demonstrates that the RO considered the old and new 
criteria.  Therefore, the veteran was made aware of the change.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the previous regulations, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by puretone audiometry tests 
in the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound deafness.  
38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 6110 (effective 
before June 10, 1999).

Under the previous regulations, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language difficulties 
or inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  38 
C.F.R. § 4.85(c) (effective before June 10, 1999).

The current version of the Ratings Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established by 
a state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone threshold 
average which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(effective after June 10, 1999).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment of 
each ear.  The horizontal row represents the ear having the poorer 
hearing and the vertical column represents the ear having the 
better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
when indicated under the provisions of 38 C.F.R. § 4.86.  38 
C.F.R. § 4.85(c) (2003).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a) (2003).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next higher  
Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2003).

Under the criteria in effect prior to June 1999, Diagnostic Code 
6260 provided that persistent tinnitus, which was a symptom of a 
head injury, a concussion or acoustic trauma, warranted a 10 
percent evaluation ("old criteria").  The revised criteria removed 
the requirement that tinnitus be a symptom of either a head 
injury, a concussion, or of acoustic trauma, and that it be 
persistent.  Instead, under the revised criteria, if the tinnitus 
is shown to be recurrent, a maximum 10 percent evaluation is 
warranted.  In Wanner v. Principi, Nos. 00-1888 & 01-1012 (U.S. 
Vet. App. Feb. 12, 2003) the Court concluded that the part of the 
pre-June 10, 1999, version of DC 6260 which contained a trauma 
requirement for the assignment of a 10% rating for tinnitus was 
invalid.  This question is essentially moot as the veteran has 
been assigned a 10 percent evaluation for his tinnitus since July 
1, 1995.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary for 
the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-00.

Therefore, the Board must evaluate the veteran's claim for 
increased ratings from June 10, 1999, under both the old criteria 
in the Schedule and the current regulations in order to ascertain 
which version is more favorable to his claim. 

With regard to the criteria in effect prior to June 1999, the 
Board notes that at the time of the veteran's December 1995 VA 
examination, the average puretone threshold loss in the right ear 
was 51 while the average puretone threshold loss was 53 in the 
left ear.  The veteran was noted to have speech discrimination of 
96 percent in both ears.  This equates to level I hearing in both 
the left and right ear, which warrants a noncompensable 
evaluation.   

At the time of the veteran's July 1996 VA examination, the average 
puretone threshold loss in the right ear was 43 while the average 
puretone threshold loss in the left ear was 52.  The veteran was 
again noted to have speech discrimination of 96 percent in both 
ears.  This equates to level I hearing in both the left and right 
ear, which warrants a noncompensable evaluation.  

At the time of the veteran's January 2001 VA audiological 
evaluation, the average puretone threshold loss in both the right 
and left ear was 53.  The veteran was noted to have speech 
discrimination of 92 percent in the right ear and 96 percent in 
the left ear.  This equates to level I hearing in both the left 
and right ear, which warrants a noncompensable evaluation.  The 
new criteria are not beneficial to the veteran here as the 
readings at the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) were not 55 or more and as the readings did not 
demonstrate that the puretone threshold was 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz.

With regard to the August 2003 VA examination, the Board notes 
that the average puretone threshold in the right ear was 54 while 
the average puretone threshold in the left ear was 55.  The 
veteran was noted to have speech discrimination of 92 percent in 
both ears.  This equates to level I hearing in both the left and 
right ear, which would warrant a noncompensable evaluation.

However, the Board observes that the veteran was found to have a 
decibel level reading of 15 in the left ear at 1000 Hertz and 70 
in the left ear at 2000 Hertz.  When the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 
Hertz, the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  That numeral will 
then be elevated to the higher Roman Numeral.  Each ear will be 
evaluated separately.  As the claimant's right ear demonstrates a 
pure tone threshold of 15 decibels at 1,000 Hertz, and 70 decibels 
at 2,000 Hertz, the provisions of 38 C.F.R. § 4.86 are applicable 
with respect to his right ear.  Applying those criteria to the 
most recent findings on VA audiometric examination, the Board 
finds that a level I hearing acuity is appropriate under 38 
C.F.R.§ 4.86, Table VI, and a level III hearing acuity is 
appropriate under at 38 C.F.R. § 4.86, Table VIA.  The higher of 
those numerals is III, and elevation of that numeral to the next 
higher Roman Numeral would establish a level IV hearing acuity in 
the claimant's service-connected left ear.  Even applying the 
provisions of 38 C.F.R. § 4.86, Tables VI and VIA would not yield 
a compensable rating for the claimant's service-connected 
defective hearing of the right and left ears.

Because disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are rendered 
there is no doubt as to the proper evaluation to assign.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.

In addition, the veteran's own opinions and statements about his 
level of hearing impairment are not competent evidence in this 
case.  While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following service, 
such a lay person is not competent to make a medical diagnosis or 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.

The Board finds no basis for assignment of separate ratings for 
separate periods during the appeal period, as it finds that the 
veteran's service-connected bilateral hearing loss disability has 
remained the same throughout this period of time.  See Fenderson, 
supra.

As to the claim for an increased evaluation for tinnitus, the 
veteran has been granted a 10 percent evaluation for tinnitus, 
which is the maximum schedular evaluation under either the prior 
criteria or under the revised criteria for that disability.  Thus, 
neither criteria are more favorable to the veteran than the other, 
as the veteran is already evaluated at the maximum schedular 
evaluation available under either version, and there is no basis 
upon which to assign an increased schedular evaluation under 
either version of the criteria.

VA considers tinnitus a single disability, whether heard in one 
ear, both ears, or somewhere undefined in the head, no matter 
where the condition is manifested, the average impairment on 
earning capacity is the same; and therefore, under 38 U.S.C. § 
1115 and 38 C.F.R. § 4.1 (2003), a single rating for tinnitus is 
warranted because ratings are based in large part on impairment of 
earning capacity.  

The RO, in March 1999, expressly considered referral of the case 
to the Under Secretary for Benefits or to the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that, to accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the RO 
may refer the claim for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  The 
governing criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked inference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Board has considered the veteran's statements and his 
testimony regarding his tinnitus.  Primarily, the veteran has 
reported that his tinnitus was constant and caused interference 
with hearing.  The evidence presented by the veteran does not 
establish that the regular schedular standards, representing 
average impairment in earning capacity, are inadequate, 
impractical, or fail to account for factors of disability present 
in the veteran's case.

The Board has also reviewed the record under 38 C.F.R. § 3.321(b).  
The Board agrees with the RO that there is no evidence which 
warrants further action on this question.  See VAOPGCPREC 6-96 
(1996).  There is no evidence demonstrating that the service-
connected tinnitus markedly interferes with employment.  There is 
also no evidence that the veteran has been hospitalized or has 
required frequent treatment due to tinnitus.  The veteran has not 
submitted evidence that his tinnitus results in disability factors 
not contemplated in the criteria.  The Board agrees that referral 
of the veteran's claim for an evaluation in excess of the maximum 
schedular evaluation for tinnitus to the Under Secretary for 
Benefits or to the Director, Compensation and Pension Service, is 
not warranted by the evidence in this case.

The Board finds no basis for assignment of separate ratings for 
separate periods during the appeal period, as it finds that the 
veteran's service-connected tinnitus has remained the same 
throughout this period of time.  See Fenderson, supra.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for tinnitus and there is no 
doubt to be resolved.  


L5-S1Degenrative Disc Disease with Spondylolisthesis

Service connection is currently in effect for L5-S1 degenerative 
disc disease with spondylolisthesis, which has been assigned a 20 
percent disability evaluation. 

When a regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, the 
claimant is entitled to resolution of his claim under the version 
of the regulation that is most advantageous to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In VAOPGCPREC 3-2000, 65 Fed. 
Reg. 33422 (2000), VA's General Counsel held that when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, a determination 
as to whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, that 
provision should be applied to rate the disability for periods 
from and after the effective date of the regulatory change; and 
the prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change. Id. A review of the record demonstrates that 
the RO considered the old and new criteria.  Therefore, the 
veteran was made aware of the change.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old rating criteria, effective prior to August 22, 2002, 
a 20 percent disability evaluation was assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 percent 
disability evaluation was assigned for severe intervertebral disc 
syndrome, with intermittent relief.  A 60 percent evaluation was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased disc 
with little intermittent relief.  38 C.F.R. § 4.71a, Code 5293 
(2001).

Under the new rating criteria under Diagnostic Code 5293, 
effective August 22, 2002, you are to evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months						
			60

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months	
					40

With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months	
				20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest prescribed 
by a physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

It is the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 
4.45, pain may be the basis for a rating for a disability rated 
based on limitation of motion, regardless of whether or not the 
limitation of motion specified in the Diagnostic Code criteria is 
shown).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional loss, 
with respect to all these elements.  The functional loss may be 
due to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Some factors considered include pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine.  The intent of the schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved should 
be tested for pain on both active and passive motion, in weight-
bearing and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

At the time of a December 1995 VA examination, the veteran noted 
having daily pain in his back.  He indicated that the pain 
worsened with walking.  He reported that his back pain limited his 
walking, especially on hard surfaces.  He had pain in both legs, 
including the left lateral, most markedly the left lateral leg.  
He noted that the pain was helped with forward flexion of the 
spine.  

Physical examination revealed that there was tenderness in the 
right lumbar paraspinal musculature.  Range of motion was as 
follows:  forward flexion 65 degrees, backward extension 15 
degrees, left and right lateral flexion 20 degrees, left rotation 
25 degrees, and right rotation 20 degrees.  Pain was noted to be 
moderate to severe on motion.  Neurological examination revealed 
2+ deep tendon reflexes in the left quadriceps and left Achilles 
and 1+ in the right deep tendon reflexes at the quadriceps and 
Achilles.  Motor strength was 5/5 in the lower extremities.  
Straight leg raising was negative.  Sensation was subjectively 
decreased in the left lateral thigh and leg.  X-rays revealed 
marked degenerative disc disease of L5-S1 with degenerative 
spondylolisthesis of L5-S1.  There was also anterior spurring of 
the bodies of the lower lumbar and lower thoracic vertebrae.  The 
sacroiliac joints were slightly narrow but appeared preserved.  

A diagnosis of degenerative disc disease of the lumbar spine with 
component of spinal stenosis was rendered.  The examiner observed 
that the veteran did have subjective and objective findings of 
lumbar radiculopathy.  The veteran had degenerative changes 
throughout his spine.  The veteran was noted to have moderate to 
severe subjective complaints and the examiner concurred with 
moderate to severe limitation. 

In an August 1996 rating determination, the RO assigned a 20 
percent disability evaluation for degenerative disc disease, L5-S1 
with spondylolisthesis and radiculopathy.  In his August 1996 
substantive appeal, the veteran indicated that his back injury was 
severe.  He noted having continual muscle spasms and constant 
numbness and tingling throughout his lower extremities.  He stated 
that at least three times a year his back would be in a spasm 
which would require him to be bent over.  

At the time of a January 2001 VA spinal examination, the veteran 
reported worsening pain in his back especially when doing any 
running, lifting, or twisting.  He also noted having developed 
left leg shooting pain after the initial injury, which had been 
present for many years.  He reported that this was intermittent 
and that the pain would shoot down his leg from the back of his 
buttocks to the top of his foot.  The veteran described weakness, 
incoordination, and fatigue in his left leg and back.  He 
indicated that if he walked too much or tried any lifting or 
twisting with his back, he would have severe flare-up of the back 
and leg pain.  

Physical examination revealed that the veteran had 90 degrees of 
forward flexion of the lumbar spine.  He also had 30 degrees of 
extension, 35 degrees of lateral rotation, and 40 degrees of 
lateral bending with pain throughout.  Positive paraspinal 
muscular tenderness was present in the lumbar spine.  There was 
negative straight leg raising.  There was also decreased sensation 
to light touch in the S1 nerve root distribution in the left leg.  
Otherwise, there was normal sensation to light touch from L1 to L5 
throughout both lower extremities.  That veteran had 5/5 EHL, FHL, 
gastroc soleus, knee extensors, and knee flexors, bilaterally.  
There was symmetric 1+ deep tendon reflexes at the Achilles and 
patellar tendon, bilaterally.  The veteran had downgoing toes with 
Babinski testing, bilaterally.  X-rays of the lumbar spine showed 
severe degenerative disc disease at L5-S1 with a Grade 1+ 
spondylolisthesis at L5 on S1.  It was the examiner's impression 
that the veteran had L5 lumbar spine spondylosis with severe 
degenerative disc disease L5-S1 and spondylolisthesis.  

At the time of an August 2003 VA examination, the veteran was 
found to have a normal gait.  He was able to walk on his tiptoes 
and heels.  The lumbar spine showed normal curvature.  He had mild 
tenderness in the lumbosacral area but no spasm of the 
paravertebral muscles.  Movement of the lumbar spine showed 
flexion to 45 degrees, extension of 15 degrees, lateral flexion of 
10 degrees, and rotation to 30 degrees, with pain at the end of 
each range of motion.  Straight leg raising was 80 degrees, 
bilaterally.  The reflexes were normal.  He had no objective 
sensory diminution, though he felt subjective paresthesia over S1 
dermatones on the left side.  Babinski was negative and muscle 
strength of the lower extremities was Grade I.  X-rays showed 
moderate degenerative changes of the spine, L4-5, and L5-S1, 
intervertebral space narrowing.  

In a September 2003 rating determination, the RO continued the 20 
percent disability evaluation for degenerative disc disease, L5-S1 
with spondylolisthesis and assigned a separate 10 percent 
disability evaluation under Diagnostic Code 8520 for left lower 
extremity radiculopathy.  

The criteria for a 40 percent evaluation have been met under the 
old rating criteria since the request for service connection for a 
low back disorder.  At the time of a December 1995 VA examination, 
the veteran noted having daily pain in his back.  Range of motion 
was limited and pain was found to be moderate to severe on motion.  
X-rays revealed marked degenerative disc disease of L5-S1 with 
degenerative spondylolisthesis of L5-S1.  Moreover, the veteran 
was found to have moderate to severe subjective complaints and the 
examiner concurred with moderate to severe limitation.  

The Board further observes that at the time of his January 2001 VA 
examination, the veteran reported worsening pain in his back 
especially when doing any running, lifting, or twisting.  He 
described weakness, incoordination, and fatigue in his left leg 
and back.  He indicated that if he walked too much or tried any 
lifting or twisting with his back, he would have severe flare-up 
of the back and leg pain.  Range of motion was limited and there 
was pain throughout.  Moreover, there was positive paraspinal 
muscular tenderness present and x-rays of the lumbar spine showed 
severe degenerative disc disease at L5-S1.  

Finally, at the time of his August 2003 VA examination, the 
veteran had tenderness in the lumbosacral area and limited range 
of motion with flexion to only 45 degrees, extension of 15 
degrees, lateral flexion of 10 degrees, and rotation to 30 
degrees, with pain at the end of each range of motion, and 
straight leg raising was positive. 

Based upon the objective medical findings, which included 
continuous findings and reports of pain, the limited motion caused 
by the pain, and the findings of only intermittent relief, the 
Board finds that the overall objective symptomatology more closely 
approximates that required for a 40 percent disability evaluation 
under the old rating criteria.  

A 60 percent evaluation is not warranted as the veteran has not 
been shown to have pronounced symptoms.  There have been no 
findings of muscle spasms.  The Board notes that the veteran has 
reported having tingling and numbness in both legs, more prominent 
on the left side.  However, at the time of the December 1995 VA 
examination, neurological examination revealed 2+ deep tendon 
reflexes in the left quadriceps and left Achilles and 1+ in the 
right deep tendon reflexes at the quadriceps and Achilles.  Motor 
strength was 5/5 in the lower extremities and straight leg raising 
was negative.  Sensation was found to only be subjectively 
decreased in the left lateral thigh and leg.  

Moreover, at the time of the January 2001 VA examination, straight 
leg raising was again negative.  While there was decreased 
sensation to light touch in the S1 nerve root distribution in the 
left leg, there was normal sensation to light touch from L1 to L5 
throughout both lower extremities and the veteran had had 5/5 EHL, 
FHL, gastroc soleus, knee extensors, and knee flexors, 
bilaterally.  Furthermore, there were symmetric 1+ deep tendon 
reflexes at the Achilles and patella tendon, bilaterally, and the 
veteran had downgoing toes with Babinski testing. 

Finally, at the time of the veteran's August 2003 VA examination, 
reflexes were noted to be normal and there was no objective 
sensory diminution.  In addition, Babinski testing was negative 
and muscle strength of the lower extremities was Grade I. 

As such, the criteria for a 60 percent evaluation under the old 
rating criteria have not been met.  

As to the new rating criteria, a 60 percent evaluation would not 
be warranted as the veteran has not been shown to have had 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months. 

The ranges of motion reported for the veteran's lumbar spine even 
when taking into account DeLuca factors, would not warrant more 
than a 20 percent disability evaluation under DC 5292.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis.  A 20 percent rating requires 
moderate incomplete paralysis, and a 40 percent rating requires 
moderately severe incomplete paralysis of the sciatic nerve.  The 
next higher evaluation of 60 percent requires severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  An 
80 percent evaluation requires complete paralysis of the sciatic 
nerve, in which the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  Based upon the objective neurological findings noted 
above, no more than mild neurological impairment has been shown in 
the left lower extremity, warranting only a 10 percent disability 
evaluation under Diagnostic Code 8520.



Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions contained 
in the rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in civil 
occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The veteran has 
not been recently hospitalized for his tinnitus, hearing loss 
disability, or low back disorder.  There has also been no 
demonstration that his low back, hearing loss, and tinnitus 
disabilities interfere with his employment.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately contemplate 
the nature and severity of the veteran's currently service-
connected L5-S1 degenerative disc disease with spondylolisthesis, 
hearing loss disability, and tinnitus, and that the record does 
not suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service.


ORDER

A compensable evaluation for bilateral hearing loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

A 40 percent evaluation for L5-S1 degenerative disc disease with 
spondylolisthesis, from July 1, 1995, is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



